The Attorney              General of Texas
                                         November 14, 1980

MARKWHITE
Attorney General
                   Honorable Wilhelmina Delco               Opinion No. MW-273
                   State Representative
                   House of Representatives                Re: Whether        schools    listed    in
                   P. 0. Box 2910                          article VII, section 17 of the Texas
                   Austin, Texas 78769                     Constitution    are prohibited       from
                                                           receiving      appropriations        from
                                                           ~general revenues for construction

                   Dear Ms. Delco:

                         You ask whether the seventeen schools listed in article VII, section 17
                   of the Texas Constitution are prohibited from receiving appropriations from
                   general revenues for the purposes set out in that constitutional provision.
                   This question arises because the legislature         reduced to .OOOl% the
                   assessment ratio for the ad valorem tax levied by article VII, section 17 of
                   the constitution.  Prop. Tax Code S26.03. This ratio will generate less than
                   $200 per year for the fund supporting seventeen eligible universities.    See
                   Attorney General Opinion MW-147 (19801 You do not inquire about andwe
                   do not address the constitutionality of the state assessment ratio.

                          The tax levied by article VII, section 17 provides funds for acquiring,
                   constructing and initially equipping buildings or other permanent improve-
                   ments at the following institutions of higher education:

                              Arlington State College at Arlington
                              Texas Technological College at Lubbock
                              North Texas State University at Denton
                              Lamar State College of Technology at Beaumont
                              Texas College of Arts and Industries at Kingsville
                              Texas Woman’s University at Denton
                              Texas Southern University at Houston
                              Midwestern University at Wichita Falls
                              University of Houston at Houston
                              Pan American College at Edinburg
                              East Texas State College at Commerce
                              Sam Houston State Teachers College at Huntsville
                              Southwest Texas State College at San Marcus
                              West Texas State University at Canyon
                              Stephen F. Austin State College at Nacogdoches
                              Sul Ross State College at Alpine
                              Angelo State College at San Angelo




                                                p. 869
Honorable Wilhelmina Delco - Page Two          (Ml&273)




       The constitution provides that the funds generated by the tax are to be allocated
to these institutions for the twelve-year period beginning January 1, 1966, and for
succeedirg ten-year periods. A complex formula is provided for the allocation of the
tax revenues &ring each ten-year period. During the first year of each ten-year
period, the comptroller is to allocate 85% of funds derived from the tax during that
period to the eligible state institutions then in existence. During the sixth year, he is
to allocate the remaining 15% to eligible state institutions then in existence.       See
Attorney General Opinion H-1129 (19781. “All such designated institutions of big=
learning shall not thereafter    receive any general revenue funds for the acquiring or
constructing   of buildiws or other permanent improvements for which said. . . ad
valorem tax IS herem provided except m case of fire, flood, storm, or earthquake
occurring at any such institution. . . .” Tex Const. art. VII, S17. (Emphasis added).

      We believe the quoted language means that institutions receiving allocations for
any ten-year period may not receive general Fevenue funds for construction for the
same ten-year period. The comptroller has a ministerial duty to allocate the available
funds. See Attorney General Opinion H-1129 (1978). Even though only a small amount
of mane=    avaiIable for allocation, the clear language of article VII, section 17, denies
general revenue construction funds to universities participating in that allocation. -See
Carpenter v. Sheppard, 145 SW. 2d 562 (Tex. 1940).

                                     SUMMARY

                Institutions which participate   in the allocation of funds
            under article VII, section 17 of the Texas Constitution may not
            receive general revenue funds for construction for the same
            ten-year period.




                                                MARK      WHITE
                                                Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Susan Garrison
Assistant Attorney General




                                          p.   870
Honorable Wilhelm ina Delco - Page Three      @UV-273)




APPROVED:
OPINION COMMlTTEE

Susan L. Garrison, Acting Chairman
Jon Bible
Rick Gilpin
Myra McDaniel




                                     p. 871